In the United States Court of Federal Claims
                                OFFICE OF SPECIAL MASTERS
                                        No. 20-296V
                                       UNPUBLISHED


    MAUREEN MULVENA,                                        Chief Special Master Corcoran

                        Petitioner,                         Filed: November 3, 2021
    v.
                                                            Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                 Ruling on Entitlement; Concession;
    HUMAN SERVICES,                                         Table Injury; Influenza (Flu) Vaccine;
                                                            Shoulder Injury Related to Vaccine
                       Respondent.                          Administration (SIRVA)


Leah VaSahnja Durant, Law Offices of Leah V. Durant, PLLC, Washington, DC, for
Petitioner.

Laurie Wiesner, U.S. Department of Justice, Washington, DC, for Respondent.

                                   RULING ON ENTITLEMENT 1


       On March 16, 2020, Maureen Mulvena filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq. 2 (the
“Vaccine Act”). Petitioner alleges that she suffered a Table injury – Shoulder Injury
Related to Vaccine Administration (“SIRVA”) – as a result of her November 14, 2018
influneza (“flu”) vaccination. Petition at 1. Petitioner further alleges that she suffered the
residual effects of her injury for more than six months, and that there has been no prior
award or settlement of a civil action on her behalf as a result of her injury. See Petition ¶¶
10-11. The case was assigned to the Special Processing Unit of the Office of Special
Masters.

1
  Because this unpublished Ruling contains a reasoned explanation for the action in this case, I am required
to post it on the United States Court of Federal Claims' website in accordance with the E-Government Act
of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government
Services). This means the Ruling will be available to anyone with access to the internet. In accordance
with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If , upon review, I agree that
the identified material fits within this definition, I will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section ref erences to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
       On October 29, 2021, Respondent filed his Rule 4(c) report in which he concedes
that Petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report at
1. Specifically, Respondent indicates that

        [m]edical personnel at the Division of Injury Compensation Programs,
        Department of Health and Human Services (“DICP”), have reviewed the
        Petition and medical records filed in the case. Based on that review, DICP
        has concluded that petitioner suffered a SIRVA of the right shoulder as
        defined by the Vaccine Injury Table. Specifically, petitioner had no history
        of pain, inflammation, or dysfunction of her right shoulder prior to
        vaccination that would explain her signs, symptoms, or findings after
        vaccination; the onset of pain occurred within 48 hours after receipt of an
        intramuscular vaccination; the pain was limited to the shoulder where the
        vaccine was administered; and, no other condition or abnormality has been
        identified to explain petitioner’s right shoulder symptoms.

Id. at 7-8 (citing 42 C.F.R. §§ 100.3(a), (c)(10))(footnote omitted). Respondent further
agrees that

        DICP did not identify any other causes for petitioner’s SIRVA, and based on
        the medical records outlined above, petitioner met the statutory
        requirements by suffering the condition for more than six months. See 42
        U.S.C. § 300aa-13(a)(1)(B); 42 U.S.C. § 300aa-11(c)(1)(D)(I). Therefore,
        based on the record as it now stands, petitioner has satisfied all legal
        prerequisites for compensation under the Vaccine Act.

Id. at 8.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

IT IS SO ORDERED.

                                   s/Brian H. Corcoran
                                   Brian H. Corcoran
                                   Chief Special Master




                                             2